             Case 2:19-cv-01647-RBS Document 56 Filed 09/10/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MICHELE M. BURNS

                  Plaintiff,

           v.
                                                         Civil Action No. 2:19-cv-01647-RBS
 FORD MOTOR CREDIT COMPANY, LLC,
 TRANS UNION, LLC, EQUIFAX
 INFORMATION SERVICES, LLC and
 MICHAEL J. BURNS

                  Defendants.


                                  ENTRY OF APPEARANCE

          Kindly enter my appearance as additional counsel for Defendant Ford Motor Credit

Company LLC.


                                             Respectfully submitted,


                                             /s/ Robert M. Palumbos
                                             Robert M. Palumbos (200063)
                                             DUANE MORRIS LLP
                                             30 South 17th Street
                                             Philadelphia, PA 19103-4196
                                             Telephone: 215.979.1111
                                             Fax: 215.979.1020
                                             E-mail: rmpalumbos@duanemorris.com

                                             Counsel for Ford Motor Credit Company LLC
September 10, 2021




DM1\12380867.1
             Case 2:19-cv-01647-RBS Document 56 Filed 09/10/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I certify that a complete copy of the foregoing document was filed electronically on the

date below and is available for viewing and downloading from the ECF system. This document

is being served upon the following counsel by electronic filing through the ECF system:

                                     Mark A. DiAntonio, Esquire
                                         McCann Law, LLC
                                     1800 JFK Blvd., Suite 1812
                                       Philadelphia, PA 19103

                                         Counsel for Plaintiff



                                                                 /s/ Robert M. Palumbos


September 10, 2021




DM1\12380867.1
